Exhibit LOJACK CORPORATION RESTRICTED STOCK AGREEMENT INCENTIVE STOCK COVER SHEET This Restricted Stock Agreement for Incentive Stock (the “Agreement”) consists of this Cover Sheet and the LoJack Restricted Stock Agreement – Incentive Stock Date of grant and effective date of this Agreement (“Grant Date”): Class of stock:common stock, $0.01 par value Number of shares of Common Stock: Grantee: Grantee’s address: IN WITNESS WHEREOF, each of the parties hereto have duly executed this Agreement on the date and year first above written. LOJACK CORPORATION By: Name: Title: GRANTEE (Name) LOJACK
